The Court


(Justice Russell dissentiente)

gave it to the Jury as their Opinion, that it did, and directed them to give the Defendant Costs, which they did. (1)

(1) This decision was under the following provision contained for many years in the annual tax acts of the Province: “Saving all contracts between landlord and tenant, and where no contract is, the landlord to reimburse one half of the tax set upon such houses and lands.” See post, Derumple v. Clark. The same provision in substance is contained in Rev. Sts. c. 7, § 8, by which the tenant was authorized to retain half the taxes out of his rent, unless there was an agreement to the contrary. By Gen. Sts. c. n, 11, § 9, he may so retain the whole taxes or recover the same by action.